department of the treasury internal_revenue_service washington d c uniform issue list tax_exempt_and_government_entities_division oct - ter rats legend taxpayer a plan x amount a ira f company m date date date date dear this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution from plan x of amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the failure of the plan x sponsor to provide timely and accurate information concerning the plan x distribution of a plan_loan offset of amount a on date taxpayer a received a loan of amount a from plan x amount a represented a portion of taxpayer a’s plan x account balance taxpayer a subsequently resigned from employment with company m on date approximately one month after her termination of employment taxpayer a inquired about the details of her loan from plan x in a conversation with the human resources department of company m taxpayer a was informed that a notice concerning the loan of amount a would be issued from plan x on date plan x treated the loan of amount a as a distribution of a plan_loan_offset_amount however taxpayer a was not notified of this event and did not learn of the treatment of amount a as a distribution until she received a form 1099r in date which was after the expiration of the 60-day rollover period on date taxpayer a deposited amount a into ira f based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount a because the failure to waive such requirement would be a hardship and against equity or good conscience sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a -1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_1 c -2 q a of the regulations provides in relevant part that a distribution of a plan_loan_offset_amount is an eligible_rollover_distribution which may be rolled over to an eligible_retirement_plan within the 60-day period under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred amount a as a distribution of a plan_loan_offset_amount was eligible to be rolled over within days of the distribution of amount a from plan x the information presented and documentation submitted by taxpayer a is consistent with her assertion that she was not notified of the distribution of the plan_loan offset of amount a and her failure to timely accomplish a rollover of amount a was due to the failure of the plan x sponsor to provide timely and accurate information concerning a plan x distribution of a plan_loan offset of amount a thus based on the above pursuant to code sec_402 the service hereby waives the 60-day rollover period found in code sec_402 as a result the service will treat taxpayer a's date rollover_contribution of amount a into ira f asa valid rollover within the meaning of code sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
